Citation Nr: 0416838	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  94-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for schizophrenia. 
 
2.  Entitlement to an increased rating for myositis of the 
lumbar spine with degenerative joint disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 until 
November 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that reopened the claim of service connection for 
an acquired psychiatric disorder, but denied the claim on the 
merits, and denied a higher evaluation for myositis of the 
lumbar spine with degenerative joint disease.  By a Board 
decision entered in October 1996, service connection was 
granted for psychiatric disability.  An RO rating decision 
June 1997 service connection for schizophrenia, residual 
type, was granted, and a 70 percent disability evaluation.  
The veteran filed a timely notice of disagreement in July 
1998.  By rating action dated in May 2000, a total rating 
based on unemployability due to service-connected disability 
was granted.

This case was remanded by a decision of the Board dated in 
December 2000.

The Board notes that in the Informal Hearing Presentation 
dated in March 2004, the veteran's accredited representative 
(check) has raised the issue of entitlement to an earlier 
effective date for the grant of service connection for 
schizophrenia.  This issue is not before the Board for 
appellate consideration and is referred to the RO for 
appropriate action.

The issue of an increased rating for the veteran's back 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.



FINDING OF FACT

The service-connected psychiatric disability is manifested by 
anxiety, depression, restricted and/or blunted affect, 
reported memory problems, diminished concentration, sleep 
impairment, difficulty interacting with people, periods of 
irritability and bad temper with evidence of no more than 
severe social and industrial impairment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for schizophrenia have not been met.  38 U.S.C.A. § 1155, 
(West 2002)); 38 C.F.R. §§ Part 4, Diagnostic Code 9205 
(1996) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that the symptoms associated with his 
service-connected psychiatric disorder are totally disabling 
for which he should be awarded a 100 percent disability 
evaluation dating back to the effective date of the grant.  

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9) finding that that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet.App. 412 (2004), the Court 
of Appeals for Veteran Claims (Court) held that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
determination by the RO.  The Court further held that the 
VCAA requires the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this instance, the appellant has been furnished the 
pertinent laws and regulations governing the claim, and what 
evidence the VA has in its possession in support of the 
claims in the April 1992 statement of the case, and the May 
1992, August 1999, February 2000 and February 2003 
supplemental statements of the case.  In a letter dated in 
December 2001 and in the supplemental statement of the case 
dated in February 2003, the veteran was informed of the 
requirements of the VCAA, to include what the evidence must 
show in order to establish his claim, what evidence the VA 
would obtain for him, and what evidence he could submit in 
support of the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has also been afforded 
opportunities to submit information and evidence, and the 
record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  The RO has made extensive efforts to develop the 
record, to include VA examinations, and requesting medical 
evidence from a number of physicians over the years.  The 
case was remanded for further development in December 2000, 
and the veteran was scheduled for a personal hearing in 
January 2000 but cancelled the appointment.  The veteran's 
representative has also been given the opportunity to submit 
written argument.  

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The VA also has not informed the veteran to 
submit evidence in his possession pertinent to his claim as 
required by 3.159.

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by these defects.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual background

VA outpatient clinical records dated between 1991 and 1992 
reflect that the veteran sought treatment for symptoms 
primarily diagnosed as anxiety.

Service connection for an acquired psychiatric disorder was 
granted by Board decision dated in October 1996.  

The veteran was afforded a VA psychiatric examination in 
March 1997.  History was obtained that he had been prescribed 
a number of psychotropic medications within the past several 
years, and had also received psychiatric fee-based treatment 
in 1994.  The veteran related that he saw various physicians, 
but did not know what he was taking.  It was noted that he 
was unemployed, lived with his wife and children, but did not 
know their ages.  The veteran stated that he could not follow 
a conversation due to his memory problems, poor sleep, 
changes of mood, periods of irritability and bad temper.  He 
said that he spent all his day engaged in farm chores or 
fishing.  He requested sleep medication for sleep problems.  

On mental status examination, the veteran was observed to be 
clean and adequately dressed and groomed.  He was alert and 
oriented times three.  It was observed that there was some 
oddness of behavior.  Mood was anxious and slightly 
depressed.  Affect was blunted.  Attention span was good and 
concentration was fair.  Speech was clear and coherent.  It 
was reported that he was not hallucinating and was not 
suicidal or homicidal.  Insight and judgment were fair.  The 
veteran was noted to exhibit good impulse control.  A 
diagnosis of schizophrenia, residual type, with a Global 
Assessment Functioning (GAF) score of 60 was rendered.  

A 70 percent disability evaluation for schizophrenia, 
residual type, was effected by RO rating decision dated in 
June 1997.

The veteran underwent VA psychiatric evaluation in June 1999.  
It was noted that he was seen without the claims folder or 
hospital record.  The appellant related that he received 
treatment.  It was reported that he did not remember a number 
of things, including his treating physician, the medications 
he was taking, or filing a claim.  He stated that he occupied 
himself on his father's farm.  On mental status examination, 
the examiner provided substantially the same findings as 
those on the psychiatric evaluation of March 1997.  

Prescription requests for psychotropic medication dated 
between 1998 and 2001 indicate that the veteran was being 
followed by a private psychiatrist on a fee basis.  The fee 
basis psychiatrist wrote in September 2001 that the 
appellant's general appearance was appropriate and that he 
looked stable.  It was noted that memories and judgment were 
adequate and that he was oriented to time, place and person.  
Psychotropic medication and therapy were continued.  

The veteran most recently underwent VA examination in July 
2002.  It was noted that the claims folder was reviewed.  On 
this occasion, the veteran complained of still forgetting 
things and "making everything complicated."  He said that 
he had severe depression and difficulty sleeping.  He 
admitted to drinking on occasion and smoking when anxious and 
depressed.  The appellant related that he sometimes did 
improper things due to his loss of control, and that 
afterwards, he did not remember them.  He complained of 
forgetting names and faces of people.

On mental status examination, the veteran was observed to be 
clean and adequately dressed and groomed.  He was alert and 
oriented times three.  Mood was anxious, tense and guarded.  
Affect was constricted.  Attention span was good.  

Concentration and memory were found to be fair.  Speech was 
clear and coherent.  It was reported that he was not 
hallucinating and was not suicidal or homicidal.  Insight and 
judgment were fair.  The veteran was noted to exhibit fair 
impulse control.  The diagnosis of schizophrenia, residual 
type was continued, with a Global Assessment Functioning 
(GAF) score of 65.

Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The veteran's service-connected schizophrenia is rated as 70 
percent disabling under Diagnostic Code 9205 of the Rating 
Schedule which provides for the evaluation of schizophrenia.  
The record reflects that he originally he filed his claim for 
psychiatric disability in 1991.  The Board points out that 
effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, to 
include schizophrenia.  See 61 Fed. Reg. 52,695 (1996).  In 
this regard, the Board applies both the old and new criteria 
of the regulation, to determine which version is more 
favorable to the veteran.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  As such, VA 
must consider the claim pursuant to the both criteria during 
the course of the entire appeal.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

As noted previously, the veteran's service-connected 
psychiatric schizophrenia is rated as 70 percent disabling 
under Diagnostic Code 9205.  Under the former rating 
criteria, a 70 percent evaluation requires that the ability 
to establish and maintain effective or favorable 
relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code. 38 C.F.R. § 4.132, Diagnostic 
Code 9205 (1996).

Under the revised criteria, a 70 evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9205 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

A review of the evidence indicates that the veteran's 
schizophrenic disorder has primarily been manifested by 
problems with chronic anxiety, some diminished memory and/or 
concentration, depression, restricted and/or blunted affect, 
difficulty interacting with people, substantially diminished 
sleep, and complaints of lack of impulse control at times.  
The record indicates that the appellant has been awarded 
Social Security benefits.  The Board notes that although the 
veteran has been unemployed for many years, upon examination 
by the VA on three separate occasions, he has been given GAF 
scores of between 60 and 65.  According to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a score of 
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score between 61 and 65 denotes no more than some mild 
symptoms (e.g.) depressed mood and mild insomnia) or come 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy) but generally functioning pretty 
well, with some meaningful interpersonal relationships.  The 
Board would point out that none of the GAF scores assigned in 
this case are indicative of the total occupational and social 
impairment contemplated in the criteria for a 100 percent 
disability rating.  

The Board thus finds that the evidence does not persuasively 
establish the total occupational and social impairment 
contemplated in the criteria for a 100 percent evaluation 
under the old or revised rating criteria.  In this case, the 
medical evidence demonstrates that the veteran has always 
been shown to be fully oriented, with coherent thought 
processes and fair impulse control.  His hygiene has reported 
to be adequate and he has been observed to be groomed.  
Judgment and insight have been determined to be substantially 
intact.  It has not been reported that there is any gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name, all of which are among the 
criteria for a 100 percent evaluation.  

The record reflects that the veteran engages in some 
pursuits, to include helping out on the family farm and 
fishing.  The evidence does not show that he is estranged 
from family and friends.  He has not been determined to be 
incompetent, and his home life has been reported to be 
essentially stable with his wife and children.  No psychotic 
symptomatology has been reported throughout the appeal period 

The Board thus finds that while the veteran displays 
significant social and industrial dysfunction, the medical 
evidence simply does not demonstrate the level of psychiatric 
impairment contemplated by the next higher, 100 percent 
evaluation.  The Board concludes that the findings and 
symptoms support no more than the currently assigned 70 
percent disability evaluation under both the old and new 
rating criteria for psychiatric disability since the 
initiation of the claim.  See Fenderson..  For all the 
foregoing reasons, the Board concludes that an evaluation in 
excess of 70 percent for the service-connected schizophrenia 
is not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 70 percent for 
schizophrenia is denied.

REMAND

In a statement dated in February 2003, the appellant's 
representative formerly raised the issue of entitlement to 
service connection for the residuals of a fracture of the L1 
vertebra and bilateral L4 radiculopathy secondary service 
connected myositis and joint disease of the lumbosacral 
spine.  

The Board finds that this issue is intertwined with the issue 
of an increased rating for the myositis and degenerative 
joint disease of the lumbosacral spine and must be 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App 
180, 183 (1991)

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003) and Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for low 
back disabilities covering the period 
from 1992 to the present which have not 
been previously submitted.

3.  The RO should take the appropriate 
action to forward the adjudication 
claims folder to the VA examiner who 
conducted the July 2002 VA examination 
for an addendum (if unavailable to 
another VA orthopedist).  Request the 
examiner to again review the claims 
folder and to render an opinion as to 
whether it is as likely as not that the 
service connected myositis and 
degenerative joint disease of the 
lumbosacral spine caused the April 1991 
fall resulting in the fracture of the 
L1 vertebra and bilateral L4  
radiculopathy or any other disorders of 
the lumbosacral spine?  

If no, whether it is as likely as not 
that the service connected myositis and 
degenerative joint disease of the 
lumbosacral spine aggravates the 
residuals of the fracture of the L1 
vertebra and/or the bilateral L4 
radiculopathy or any other disorders of 
the lumbosacral spine.  If the examiner 
desires another examination it should 
be conducted.  A complete rationale for 
the opinion and comments expressed 
should be set forth in a printed 
report.  

4.  It is requested that the RO 
adjudicate the issue of entitlement to 
service connection for the residuals of 
a fracture of the L1 vertebra, 
bilateral L4 radiculopathy and any 
other disorders of the lumbosacral 
spine secondary service connected 
myositis and joint disease of the 
lumbosacral spine.  If the benefit 
sought is not granted the RO should 
notify the veteran of the denial and of 
his appellate rights.

5.  Thereafter, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2





